UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 October 1, 2012 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 28 September 2012 Novo Nordisk discontinues development of vatreptacog alfa following analysis of phase 3 results Novo Nordisk today announced the decision to discontinue the development of vatreptacog alfa, a fast-acting recombinant factor VIIa analogue for haemophilia patients with inhibitors. The decision follows analysis of the data from the phase 3a trial adept TM 2. On 9 August, Novo Nordisk announced that a few patients in the trial had developed anti-drug antibodies to vatreptacog alfa, one patient with a potentially neutralising effect. In the blinded adept TM 2 trial, 72 haemophilia patients with inhibitors were treated. Patients were treated on demand with either vatreptacog alfa or NovoSeven ® in random sequence as bleedings occurred. In total, 567 bleeding episodes were treated. The trial demonstrated that both vatreptacog alfa and NovoSeven ® can stop a very high percentage of bleeding episodes, 93%, with three doses or less. However, a few patients developed anti-drug antibodies to vatreptacog alfa, including one patient with a potentially neutralising effect in one sample. Some of these patients also developed cross-binding antibodies to NovoSeven
